99 Mich. App. 187 (1980)
297 N.W.2d 602
DETROIT AUTOMOBILE INTER-INSURANCE EXCHANGE
v.
NEEQUAYE
Docket No. 78-3959.
Michigan Court of Appeals.
Decided April 25, 1980.
Selby, Dickinson, Pike, Mourad & Brandt (by Rex M. Valentine), for plaintiff.
Before: N.J. KAUFMAN, P.J., and D.E. HOLBROOK, JR., and R.M. MAHER, JJ.
PER CURIAM.
This is an appeal from the trial court's denial of plaintiff's motion to vacate an arbitration award.
On May 6, 1971, the defendant sustained injuries when the 1966 Ford automobile she owned and operated was struck by an automobile owned and operated by an uninsured motorist. Defendant had no insurance on this 1966 Ford. At the time of the accident, defendant was living in the same household as her grandmother. During this time the grandmother held an automobile insurance policy with the plaintiff on a 1965 Ford. Defendant filed a claim for the uninsured motorist benefits with plaintiff.
On February 26, 1978, the parties appeared before the Accident Claims Tribunal of the American Arbitration Association which granted an award of $5,000 to defendant under the uninsured motorist provision of her grandmother's policy. Plaintiff then filed a motion to vacate this award on the grounds that no contract of insurance existed between defendant and DAIIE. Following a circuit court hearing plaintiff's motion to vacate was denied. From this adverse determination plaintiff appeals as of right. We affirm.
Plaintiff contends that the arbitrators exceeded their powers by disregarding applicable case law in violation of GCR 1963, 769.9(1)(c). We do not agree. At the time the arbitrators made the existing award there was a split of authority in this Court as to the validity of exclusionary clauses *189 such as found here. Rice v Detroit Automobile Inter-Insurance Exchange, 66 Mich App 600; 239 NW2d 675 (1976), Priestly v Secretary of State, 67 Mich App 96; 240 NW2d 282 (1976), and Nunley v Turner, 57 Mich App 473; 226 NW2d 528 (1975), found such an exclusion to be valid. Hickman v Community Service Ins Co, 78 Mich App 1; 259 NW2d 367 (1977), Bradley v Mid-Century Ins Co, 78 Mich App 67; 259 NW2d 378 (1977), and Ellis v State Farm Ins Co, 78 Mich App 189; 259 NW2d 421 (1977), lv gtd in all three cases, 402 Mich 950r (1978), held the contrary. Under these circumstances we cannot say that the arbitrators exceeded their power by making a clear error of law. There simply was no law. It therefore makes little difference which line of cases we follow, those which hold the exclusion clause valid or those which hold it invalid.
Moreover, even if we were convinced that the arbitrators' view of the law was erroneous, it is not for us to substitute our view of the law for theirs. When the parties agree to submit disputes to arbitration, they agree to accept the arbitrators' views of the facts and law. If it were otherwise, arbitration decisions would signal the beginning of litigation, rather than avoidance of litigation. The fact that an arbitration panel may have ruled contrary to law does not always mean that they have exceeded their powers. Chippewa Valley Schools v Hill, 62 Mich App 116; 233 NW2d 208 (1975), lv den 395 Mich 806 (1975), Detroit Automobile Inter-Insurance Exchange v Ayvazian, 62 Mich App 94; 233 NW2d 200 (1975). The arbitrators did not exceed their authority and it was proper for the trial court to rule as it did.
Having ruled as we have, further discussion of plaintiff's remaining allegations of error is rendered unnecessary.
Affirmed.